Citation Nr: 0126255	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  96-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, secondary to the 
service-connected duodenal ulcer disease.  

2.  Entitlement to an increased disability rating for 
duodenal ulcer disease, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a psychiatrist


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO appeared to determine that new and material evidence had 
been received sufficient to reopen previously denied claims 
for service connection for a psychiatric disorder, secondary 
to the service-connected duodenal ulcer disease.  By the 
September 1995 rating action, the RO specifically denied the 
issue of entitlement to service connection for a psychiatric 
disorder, secondary to the service-connected duodenal ulcer 
disease on a de novo basis.  Also by the September 1995 
rating action, the RO granted an increased disability 
evaluation from 10 percent to 20 percent for the 
service-connected duodenal ulcer disease.  


FINDINGS OF FACT

1.  In April 1990, the RO confirmed prior denials of service 
connection for a psychiatric disorder, secondary to the 
service-connected duodenal ulcer disease.  The veteran did 
not appeal the April 1990 decision.  

2.  The evidence submitted since the RO's unappealed April 
1990 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder, secondary to the 
service-connected duodenal ulcer disease.  


CONCLUSION OF LAW

The evidence received since the RO's unappealed April 1990 
decision, in which service connection for a psychiatric 
disorder secondary to the service-connected duodenal ulcer 
disease was denied, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.  In view 
of the Board's determination to reopen the veteran's claim 
additional development pursuant to the VCAA is not warranted 
at this time. 

The evidence of record at the time of the April 1990 RO 
decision is briefly summarized.  Service medical records are 
negative for complaints or findings relative to a psychiatric 
disorder.  The March 1953 separation examination demonstrated 
that the veteran's psychiatric system was clinically normal.  
Post-service medical reports reflect findings of anxiety and 
depression, beginning in the 1960s.  

Based on this evidence, the Board, in an April 1972 decision, 
denied service connection for a nervous disorder on a direct 
and secondary basis.  In pertinent part, the Board cited the 
absence of medical evidence of a relationship between a 
nervous condition and the veteran's service-connected 
duodenal ulcer.  The Board's April 1972 decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  

Subsequently received were additional post-service VA and 
private medical reports reflecting diagnoses of anxiety and 
depression.  A February 1977 statement from a private 
psychiatrist indicated that the veteran's stomach disorder 
made him nervous.  In a February 1983 decision, the Board 
determined that the additional evidence submitted since the 
April 1972 decision was essentially cumulative in nature and 
offered little probative value with respect to any asserted 
causal relationship between a psychiatric disorder and the 
veteran's service-connected ulcer disease.  Consequently, the 
Board, in pertinent part, continued to deny service 
connection for a nervous disorder on a secondary basis.  The 
Board's February 1983 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).  

By a February 1985 rating action, the RO determined that the 
additional evidence received since the last final decision 
was not sufficient to reopen the claim for service connection 
for a nervous disorder.  VA medical records noted that the 
veteran had a psychiatric disorder but did not include 
reference to the etiology of such disability.  The veteran 
did not appeal the denial.  Consequently, the decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  

Subsequently received were VA and private medical reports and 
examinations covering a period from the mid 1970s to February 
1990.  These records show intermittent treatment for various 
problems including nervous complaints.  In April 1990, the RO 
denied service connection for a psychiatric disorder.  At 
that time the RO determined that the additional evidence 
received since the last final decision was not sufficient to 
reopen the claim for service connection for a nervous 
disorder. In May 1990, the RO notified the veteran of this 
decision.  The veteran did not appeal the denial.  
Consequently, the decision is final.  38 U.S.C.A. § 7105 
(West 1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2001).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

The additional evidence received since the RO's April 1990 
decision includes a July 1994 letter from a private 
psychiatrist who stated that the veteran's mental condition 
is directly related to his service-connected peptic ulcer 
disease.  Also, in an August 1998 statement, this 
psychiatrist expressed his opinion that the veteran's severe 
major depression is due to his service-connected duodenal 
ulcer.  

These documents tend to show that the veteran has a 
psychiatric disorder associated with his service-connected 
duodenal ulcer disease.  The Board finds, therefore, that 
these records provide evidence which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this secondary service connection claim, and 
was not considered by the RO when it rendered its last final 
denial in April 1990.  For these reasons, the Board concludes 
that new and material evidence has been received.  
Consequently, the claim for service connection for a 
psychiatric disorder, secondary to the service-connected 
duodenal ulcer disease, is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, secondary to the service-connected duodenal ulcer 
disease, is reopened, and to this extent only the appeal is 
granted.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a psychiatric disorder, secondary 
to the service-connected duodenal ulcer disease, has been 
reopened.  Thus, any further action must now be based on a de 
novo review of the record.  

As previously discussed, the VCAA became law on November 9, 
2000. Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has made reference to treatments from numerous 
facilities.  It is unclear whether all available treatment 
records have been obtained.  In October 1997 the veteran was 
examined by a VA psychiatrist.  At that time the examiner 
indicated that there was no evidence showing that the 
veteran's psychiatric disorder was due to his service 
connected gastrointestinal disability.  The examiner 
indicated that it was very possible the veteran's emotional 
reactions tended to affect his gastrointestinal symptoms.  

In January 2000 the veteran was examined by a board of two VA 
psychiatrists who rendered an opinion that the veteran's 
psychiatric disorder was not directly or proximately due to 
the service connected gastrointestinal disorder.  The Court 
has held that when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
An opinion regarding this aspect of the veteran's claim was 
not included in the January 2000 report.  Accordingly, 
additionally development in these areas is required.  Also, 
the Boar is of the opinion that a current examination by a 
specialist in gastrointestinal disorders is required. 

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), are fully complied with and 
satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records of psychiatric 
treatment that he has received since 
separation from service as well as reports 
of VA and private treatment that he has 
received for his service-connected 
duodenal ulcer disease in recent years.  
The Board is particularly interested in 
copies of the actual psychiatric treatment 
records at the Mental Health Center of 
Ponce, the Mental Health Center of 
Humacao, the Caguas Mental Health Center, 
the Carolina Mental Health Center, and 
Rodriguez Hospital.  All available, 
previously unobtained records should be 
associated with the veteran's claims 
folder.  

3.  The RO should obtain copies of records 
of any treatment that the veteran has 
received at the VA Medical Center (VAMC) 
in San Juan, Puerto Rico since July 1996. 

4.  A VA examination should be conducted 
by a gastroenterologist to determine the 
nature and severity of the 
service-connected duodenal ulcer disease.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests should be 
conducted.  It is requested that the 
examiner obtain from the veteran 
information regarding the frequency and 
severity of his recurring symptoms.  The 
examiner is also asked to specify the 
presence or absence of anemia, weight 
loss, pain, vomiting, hematemesis, and 
melena.  In addition, the examiner should 
discuss the severity of the impairment of 
the veteran's health that results from his 
duodenal ulcer disease.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

6.  Thereafter, the RO should then refer 
the veteran's claims folder to the board 
of VA examiners who conducted the January 
2000 VA mental disorders examination for 
an addendum (or, if unavailable, to other 
VA psychiatrists).  Specifically, the 
examiners should be asked to review all 
additional evidence received and render an 
opinion as to whether it is as likely as 
not that any psychiatric disorder 
diagnosed was caused or is aggravated by 
the service connected gastrointestinal 
disorder.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995). The report should contain 
a complete rationale for all opinions 
expressed.

7.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



